El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En un pleito que sigue Bernabé Sabalier contra Santiago Iglesias Pantín y contra el Banco de San Juan se celebró ■el juicio y se dictó sentencia a favor del demandante el 20 de abril de 1923, la que fue apelada. Posteriormente y con motivo de una administración judicial decretada en ese pleito el demandante solicitó personalmente de la corte inferior que eliminase de los autos como abogado suyo a Luis Abella Blanco y la corte así lo decretó el 25 de octubre de 1923, de cuya resolución solicitó reconsideración dicho abogado, quien posteriormente solicitó en otra moción que se le permitiera intervenir como parte demandante en el pleito.
Ambas mociones fueron resueltas por la corte el 28 de noviembre último negándola reconsideración solicitada y ne-gando la intervención pedida. De esta resolución apeló el *493abogado Dm Luis Abella Blanco manifestando no estar con-forme con la resolución de 28 de noviembre de 1923 prove-yendo a sn moción para que se le incluya como nna parte demandante.
Así, pnes, no tenemos ante nosotros otra apelación qlíe-la interpuesta por haber sido negada la petición de dicho abogado de incluírsele en el pleito como parte demandante.
Según el artículo 72 del Código de Enjuiciamiento Civil toda solicitad de intervención debe ser hecha antes de la ce-lebración del jnicio, por lo qne habiendo sido solicitada la intervención en el pleito después de celebrado el juicio y de dictada sentencia no cometió error la corte inferior al dic-tar la resolución apelada, en el particular que lo ha sido. Pillot v. Pillot, 21 D.P.K 201.

La resolución apelada debe ser confirmada.

Los Jueces Sres. Presidente del Toro y Asociado Wolf no intervinieron en la resolución de este caso.